Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 12/21/2020, 01/21/2021 & 04/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 & 20 of copending Application No. 16/534,582 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional nonstatutory double patenting rejection.
As to independent claim 1, instant application discloses generating, using computer hardware, an initial accumulated signal based on an event classifier prediction score, the event classifier prediction score generated by an event predictor based on time-series data and corresponding to a probability that a target event occurs; imposing, using the computer hardware, signal leakage on the initial accumulated signal; and generating, using the computer hardware, an alert in response to determining that the initial accumulated signal is greater than an alert threshold. (See 16/534,582 Claim 8)
As to claim 2, instant application discloses wherein the imposing signal leakage is responsive to determining that a prior accumulated signal is greater than or equal to a normal (long-term) accumulated signal level and less than the alert threshold. (See 16/534,582 Claim 9)
As to claim 3, instant application discloses wherein the generating the initial accumulated signal and the imposing signal leakage in response to determining that the prior accumulated signal is greater than or equal to the normal (long-term) accumulated signal level comprises: determining a signal leakage rate and computing a weighted sum of the prior accumulated signal and the event classifier prediction score and the signal leakage rate; 2 setting the initial accumulated signal equal to the weighted sum in response to determining the weighted sum is greater than the normal (long-term) accumulated signal level; and setting the initial accumulated signal equal to the normal (long-term) accumulated signal level in response to determining the normal (long-term) accumulated signal level is greater than the weighted sum. (See 16/534,582 Claim 10)
As to claim 4, instant application discloses  setting the signal leakage rate equal to a predetermined normal leakage rate in response to determining that the event classifier prediction score is greater than the predetermined normal leakage rate or that the prior accumulated signal is equal to the normal (long-term) accumulated signal level; and setting the signal leakage rate equal to a prior signal leakage rate times one plus a leakage intensity factor in response to determining that the event classifier prediction score is not greater than the predetermined normal leakage rate and that the prior accumulated signal is not equal to the normal (long-term) accumulated signal level. (See 16/534,582 Claim 11)
As to claim 5, instant application discloses wherein the generating an initial accumulated signal comprises computing a weighted sum of a prior accumulated signal and the event classifier prediction score in response to determining that the prior accumulated signal is less than a normal (long-term) accumulated signal level. (See 16/534,582 Claim 12)
As to claim 6, instant application discloses generating a final accumulated signal by setting the final accumulated signal equal to the initial accumulated signal in response determining the initial accumulated signal is less than a normal (long-term) accumulated signal level and otherwise setting the final accumulated signal equal to a predetermined after-alert minimal signal level. (See 16/534,582 Claim 13)
As to claim 7, instant application discloses wherein the event classifier prediction score is generated using one of a statistical analysis and a classifier model trained with a machine learning algorithm. (See 16/534,582 Claim 20)
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kasiviswanathan et al. (U.S. Publication 2015/0020207) in view of Knauer et al. (U.S. Patent 5,083,206) & Finley et al. (U.S. Patent 8,723,694)
As to claim 1, Kasiviswanathan discloses generating an initial accumulated signal based on an event classifier prediction score ([0033] & Fig. 2 discloses monitoring and detection via 38, Fig. 2 wherein after model 54, Fig. 2 is generated 54 model may be used to detect risks associated with event records…. 38, Fig. 2 discloses computing devices 12 and/or 14 monitoring events (e.g. generating an initial accumulated signal) in order to determine a risk associated with whether a data loss event had occurred…See [0032] wherein 38, Fig. 2 is triggered once training phase 36 is deemed to be sufficient.), the event classifier prediction score generated by an event predicator based on time- series data and corresponding to a probability that a target event occurs (See [0021-0033] wherein each event may include a time stamp associated with one or more operations and is stored with an indication of whether a data loss event is believed to have occurred within the event record 40);
Kasiviswanathan is silent to imposing signal leakage on the initial accumulated signal.
However, Knauer’s Col. 12 lines 9-42 & Col. 13 lines 18-40 discloses imposing signal leakage on the initial accumulated signal. (See passages wherein a signal leak can be introduced as a preemptive testing measure)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Kasiviswanathan’s disclosure to include the above limitations in order to preemptively accommodate for error factors.
Kasiviswanathan in view of Knauer is silent to generating an alert in response to determining that the initial accumulated signal is greater than an alert threshold.
However, Finley’s Fig. 10-11 & all related disclosure discloses generating an alert in response to determining that the initial accumulated signal is greater than an alert threshold. (See Figs. 10-11 for example)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Kasiviswanathan in view of Knauer s disclosure to include the above limitations in order to foster awareness of a hazard or unsafe environment facilitated by an overcharge build up. 
As to claim 7, Kasiviswanathan in view of Knauer & Finley discloses as disclosed in claim 1. In addition, Kasiviswanathan discloses wherein the event classifier prediction score is generated using one of a statistical analysis (See [0021-0033] wherein each event may include a time stamp associated with one or more operations and is stored with an indication of whether a data loss event is believed to have occurred within the event record 40); and a classifier model trained with a machine learning algorithm.
CONCLUSION
No prior art has been found for claims 2-6 in their current forms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661